 In the Matter ofDAMSFIRE BRICKCOMPANYandUNITED BRICK ANDCLAY WORKERS OF AMERICA, A. F. OF L.Case No. 9-R-15°22.-Decided September P>, 1944Miller, Searl and Fitch,,byMr. Chester F. Fiteh,..of_Portsinou-tli; : .Ohio, for the Company.Mr. Leo DeLong,of Jackson, Ohio, for the Union.Mr. Louis Coki'n,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Brick and Clay Workers ofAmerica, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Davis Fire Brick Company, Oak Hill, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before James A. Shaw, TrialExaminer. Said hearing was held at Oak,Hill, Ohio, on August 23,1944.The Company(- and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence hearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDavis Fire Brick Company is an Ohio corporation with it, principalplace of business at Oak Hill, Ohio, where it is engaged in the manu-During the12-month period preceding the hearing, the Company purchased ma-terials from points outside the State of Ohio valued in excess of $2,500.58 N. L. R. B., No. 104.528 DAVIS FIRE BRICK COMPANY529During the same period the Company sold products valuedin excessof $100,000, 50 percent of which was shipped to points outside theState of Ohio.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Brick and Clay Workers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees, because of doubtas to its majority status.A statement of a Field Examiner of the Board, introduced Intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPIIIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at its OakHill, Ohio, plant, excluding clerical employees, supervisors, assistantsupervisors, and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purpose of collective bargaining, with-in the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.'The Field Examiner reported that the Union presented 16 membership applicationcardsThere are 32 persons in the appropriate unit009591-45-col 58-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoardRules and Regulations-Series 3,as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Davis Fire BrickCompany, Oak Hill, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of -this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedBrick and Clay Workers of America, A. F. of L., for the purposes ofcollective bargaining.